UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 10-6867


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

VERNON CORNEILUS BRYANT, JR.,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Greenville. James C. Dever III,
District Judge. (4:04-cr-00075-D-3)


Submitted:   October 14, 2010             Decided:   October 22, 2010


Before MOTZ, KING, and DAVIS, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Vernon Corneilus Bryant, Jr., Appellant Pro Se.   Robert Jack
Higdon, Jr., Rudolf A. Renfer, Jr., Assistant United States
Attorneys, Raleigh, North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Vernon   Corneilus     Bryant,   Jr.,    appeals    the   district

court’s   order   denying   his   motion    for    reduction   of    sentence

pursuant to 18 U.S.C. § 3582(c) (2006).             We have reviewed the

record and find no reversible error.         Accordingly, we affirm the

judgment of the district court.          See United States v. Bryant,

No. 4:04-cr-00075-D-3 (E.D.N.C. June 17, 2010); United States v.

Hood, 556 F.3d 226 (4th Cir.), cert. denied, 130 S. Ct. 321

(2009) (noting that defendant convicted of a crack offense, but

sentenced pursuant to a mandatory statutory minimum sentence, is

ineligible for a reduction under § 3582(c)(2)).                   We dispense

with oral argument because the facts and legal contentions are

adequately    presented   in   the   materials     before   the     court   and

argument would not aid the decisional process.

                                                                     AFFIRMED




                                     2